NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

LESA MARTINO, JANE DOE, and              )
JOHN DOE,                                )
                                         )
             Appellants,                 )
                                         )
v.                                       )    Case No. 2D19-29
                                         )
TRACI SAMUEL,                            )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.130 from the Circuit Court for
Hillsborough County; Daryl M. Manning,
Judge.

Lesa Martino, pro se.

Matthew D. Weidner of Weidner Law,
P.A., St. Petersburg, for Appellee.



PER CURIAM.

             Affirmed.


KHOUZAM, C.J., and SALARIO and ROTHSTEIN-YOUAKIM, JJ., Concur.